Leonard, Judge,
delivered the opinion of the court.
The only question here seems to be, whether the court erred in refusing to allow the defendant leave to prove by his own oath the contents of a lost receipt, upon which he relied as evidence of the payment of the note sued on.. From the necessity of the case, parties are allowed to prove by their own oaths the loss or destruction of written instruments, in order to let in oral proof of their contents ; and this is as far as the law has gone. This was done here, and other evidence was then rightly required of the contents of the lost paper. What passed at the original trial, before the justice of the peace, did not change the rules of evidence applicable to the case in the law commissioner’s court. The judgment is affirmed.